Citation Nr: 1431501	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  14-11 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an initial compensable evaluation for hidradenitis suppurativa.

2. Entitlement to an initial compensable evaluation for residual scars from hidradenitis suppurativa.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  




INTRODUCTION

The Veteran served on active duty from December 1967 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York which, in relevant part, granted entitlement to service connection for hidradenitis suppurativa and residual scars and assigned initial noncompensable disability ratings for each of those disabilities, effective January 17, 2013.  The Veteran disagreed with the initial noncompensable evaluations assigned, and perfected an appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's VA Form 9, received in April 2014, indicates that he desires a personal hearing before a member of the Board at the RO.  The record contains no indication that he has withdrawn this request.

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board). In accordance with the Veteran's request, and since the RO schedules local hearings before Members of the Board, a remand of these matters to the RO is warranted. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO and provide appropriate notification to the Veteran and his representative.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



